Plaintiff sought to recover damages for an injury occasioned to her because of the defective condition of the sidewalk in front of defendants' property. She stepped upon a decayed and rotten plank, which gave way, and she was injured by the fall. In the complaint it is alleged that the "planking was in such a rotten condition solely by reason *Page 143 
of the gross carelessness and negligence of the defendants." It is further alleged "that said defendants, and each of them, as this plaintiff is informed and believes, had notice posted on the part of the city and county of San Francisco of and concerning the rotten condition of said sidewalk, and was advised to repair the same."
To this complaint a general and a special demurrer was interposed. The demurrer was sustained, and plaintiff, declining to amend, appeals from the judgment entered against her.
A sidewalk is a part of the highway. (Bonnett v. San Francisco,65 Cal. 231; Ex parte Taylor, 87 Cal. 94.) At common law, no duty was cast upon the owner of the abutting property to maintain the street in good repair. If such duty exists in this state it must be by virtue of some statutory enactment. Since culpable negligence cannot exist except from failure to perform a duty imposed by law or by contract, if the duty to repair the sidewalk in this instance was not cast upon defendants they were not responsible for its condition, and the general demurrer was properly sustained. As no ordinance of the city and county of San Francisco bearing upon the question is pleaded in the complaint, we have recourse to the general street law for the provisions regulating and governing this question. By section 13 of that law (Stats. 1885, pp. 147, 158) it is made the duty of the superintendent of streets to require by notice in writing the making upon the part of the property owners of necessary repairs upon the highway fronting their property. Upon the failure of the owner after three days' notice to enter upon the performance of the work, the street superintendent is authorized to do so. Section 22 of the act makes it the duty of the street superintendent to see that the laws and regulations relating to the public streets are carried into execution. Section 23 imposes a liability upon the property owner for injuries occasioned by defects in the street fronting his property,, "if such defect in the street or public highway shall have existed for the period of twenty-four hours or more after notice thereof to the said superintendent of streets."
The foregoing sections are almost literal transcripts from the provisions of the street law found in the former Consolidation Act or charter of the city and county of San Francisco. *Page 144 
In the case of Eustace v. Jahns, 38 Cal. 3, the liability of a property owner for damages occasioned by the negligent condition of the sidewalk in front of his property was considered in the light of these charter provisions. There, as here, a demurrer was interposed to the complaint upon the ground that the law does not impose upon the defendant the duty to repair and keep in order the street or highway in front of his real estate. The common-law rule as modified by the charter provisions was considered, and the court declared: "From a most careful consideration of all the statutes relating to the public streets and highways of the city and county of San Francisco, we find no personal duty of primarily or inceptively cast upon the individual owners of lots of land therein, in respect to the care, management, control, improvement, or repair of the public streets and highways."
It was further held that the duty of repair was cast upon the property owner only after notice given as required by the act, and it was concluded that the complaint failed to show that a duty was imposed by law to repair the defect, and that the facts stated in the plaintiff's complaint did not, therefore, constitute a cause of action.
The case of Eustace v. Jahns, supra, is well nigh parallel in its facts and is identical in its principles with the one here at bar. To impose a liability upon defendants, it was incumbent upon the plaintiff to show that the notice to be given by the superintendent of streets had been given and had been disregarded for the specified time. This is nowhere averred. The allegation that the defendants "had notice posted on the part of the city and county of San Francisco of and concerning the rotten condition of said sidewalk, and was advised to repair the same," is entirely insufficient as an averment that the street superintendent had given the notice required by section 13 of the street law, and a special demurrer was interposed to the sufficiency of this allegation. Plaintiff, having declined to amend, must stand upon his pleading.
The judgment is therefore affirmed.
Temple, J., and McFarland, J., concurred. *Page 145